Citation Nr: 0925188	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1969 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which granted the Veteran's claim for 
service connection for PTSD and assigned an initial 30 
percent rating retroactively effective from December 22, 
2005.  His appeal is for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

In his November 2007 substantive appeal (VA Form 9), the 
Veteran indicated he wanted a hearing at the RO before a 
Member (Veterans Law Judge) of the Board, also commonly 
referred to as a Travel Board hearing.  He also indicated in 
both a November 2007 hearing election form and an October 
2008 statement that he would like either a Travel Board or 
videoconference hearing, "whichever comes first."  In early 
January 2009 the Veteran's representative submitted a 
statement specifically requesting a Travel Board hearing, so 
later in January 2009 the Board remanded the claim for a 
higher initial rating for the PTSD to the RO via the Appeals 
Management Center (AMC) to schedule the Veteran for this type 
of hearing before the Board.  Also in that January 2009 
decision, the Board granted another claim that he had 
appealed - for service connection for 
degenerative disc disease.

Subsequently, on remand, the Veteran had a videoconference 
hearing with the Board in April 2009 before the undersigned 
Veterans Law Judge (VLJ).  He apparently had elected to have 
a videoconference hearing, in lieu of a Travel Board hearing, 
because it was determined that he could have a 
videoconference hearing sooner, so he took advantage of that 
option.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
February and September 2006 and in July 2007.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the September 
2006 and April and July 2007 letters complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim - keeping in mind his claim 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted 
in the March 2007 decision at issue in this appeal.  In 
cases, as here, where an increased-rating claim arose in 
another context - namely, the veteran trying to establish 
his underlying entitlement to service connection, and the 
claim was subsequently granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  In any event, here, as mentioned, the 
Veteran was also provided the additional Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated his claim in the October 
2007 SOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So any arguable timing 
defect in the provision of that additional notice has been 
rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and identified 
private treatment records.  In addition, the RO also arranged 
for a VA compensation examination to assess the severity of 
his PTSD, which is now the determinative downstream issue 
since his appeal is for a higher initial rating for this 
disability.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examination of the Veteran's PTSD was in March 2007, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of this condition is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
the condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  

II.  Analysis-Initial Rating Higher than 30 Percent for PTSD

The Veteran's psychiatric disability is rated at 30 percent 
under Diagnostic Code 9411, for PTSD, effective from the date 
of service connection, December 22, 2005.  38 C.F.R. § 4.130.  
He asserts that his PTSD is more severe, contending he left 
his last full-time job partly due to this disability 
(although he also acknowledges he had sufficient tenure at 
the time so, in actuality, just retired).  As well, he 
contends he has been denied some part-time jobs during the 
years since, though qualified, because of his PTSD (although 
he admits he was never actually told this).  He says that he 
is uncomfortable in crowded environments, constantly 
depressed, has anxiety and suicidal thoughts, and daily 
periods of irritability.  Further, he forgets the names of 
friends and forgets simple tasks during periods of 
disorientation, such as to pay for gas.  Lastly, he and his 
wife must sleep in separate beds because he once kicked her 
in his sleep and kept waking up in the middle of the night.  

Since, as already alluded to, the Veteran's claim arises from 
his disagreement with the initial rating assigned following 
the grant of service connection, some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice to even the more traditional 
increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).



Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As mentioned, the Veteran's existing 30 percent rating for 
his psychiatric disorder is under Diagnostic Code 9411, for 
PTSD.  38 C.F.R. § 4.130.  As provided by the VA Schedule for 
Rating Disabilities, a 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the Veteran meets 
the criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record does not support assigning a rating 
higher than 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the Veteran's personal 
statements, hearing testimony, VA and private treatment 
records, and the report of his VA psychiatric compensation 
examination.  



The Veteran was provided a VA compensation examination in 
March 2007 to assess the severity of his PTSD.  The examiner 
diagnosed the Veteran with "mild to moderate" PTSD and 
assigned a GAF score of 52.  The Veteran reported to the 
examiner that he had quit a postal service managerial job 
after 32 years due to stress and racial problems.  
Significantly, though, the examiner did not find evidence 
that the Veteran's PTSD symptoms preclude or precluded 
employment.  Moreover, the Veteran stated he has remained 
married for 32 years and occasionally visits his mother.  
Regarding the Veteran's specific symptoms, the examiner found 
the Veteran was casually dressed; speech within normal limits 
with regard to rate and rhythm; affect was appropriate to 
content; logical and tight thoughts and associations; no 
confusion; memory grossly intact; oriented in all spheres; 
did not report hallucinations or delusional material; 
adequate insight and judgment; although he had some recent 
suicidal ideation due to problems with his daughter, 
he denied any then-current suicidal ideation or intent; 
denied homicidal ideation; and was not in need of psychiatric 
hospitalization at the time of the examination.  However, the 
Veteran had virtually non-existent eye contact with head 
bowed during the examination; depressed mood; is reportedly 
edgy in the morning; and stated that he and his wife had 
started sleeping in separate bedrooms because he kicks her at 
night.  

The Board has considered the results of that March 2007 VA 
examination along with the objective findings of the VA 
treatment records, as well as the Veteran's SSA records.  
Notably, he has a SSA disability determination award showing 
a primary diagnosis of a back disorder and a secondary 
diagnosis of an anxiety disorder.  Nonetheless, a review of 
the objective findings in the medical records reveals no 
occupational and social impairment (i.e., he is employable 
from a mental health perspective) with reduced reliability 
and productivity, due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech (speech 
within normal limits with regard to rate and rhythm); panic 
attacks more than once a week (he reported monthly nightmares 
that leave him sleepless, but no objective evidence of panic 
attacks even weekly, let alone more frequently); 


difficulty in understanding complex commands (no difficulty 
noted); impairment of short and long-term memory (memory 
intact grossly intact); impaired judgment (adequate); 
impaired abstract thinking (no impairment in thought 
processing); difficulty in establishing and maintaining 
effective work and social relationships (he worked with one 
employer for 32 years and also remains married to his wife of 
32 years).  38 C.F.R. § 4.130.  

And although the Board acknowledges the Veteran's recent 
testimony of inability to obtain or maintain jobs due to his 
PTSD, there is simply no medical evidence of record 
indicating his PTSD substantially impairs or precludes his 
ability to obtain and maintain substantially gainful 
employment.  Indeed, to the contrary, he readily admitted 
during his hearing that, although he had last worked on a 
full-time basis in 2005, he had retired from that job because 
he had sufficient tenure.  There is no indication for example 
that, prior to retiring, he had received any unfavorable 
performance appraisals, demotions, or less than full 
satisfactory reviews.  As well, there is no indication he had 
been reassigned to another position, despite his claim that 
he has difficulty being in crowds, etc.  It further deserves 
mentioning that, although he also believes he has been denied 
part-time jobs during the years since retiring from his full-
time employment, though qualified, he readily admits that 
he has never actually been told that he was denied that part-
time employment on account of his PTSD.  There certainly is 
no official documentation that he was ever denied full- or 
part-time employment for this reason.  And he concedes to 
having had some part-time jobs since retiring from his full-
time employment.  Moreover, he received SSA disability 
primarily because of his back disorder, not anxiety (to the 
extent his anxiety could be attributed to his PTSD).  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

There is, however, some evidence of disturbances of 
motivation and mood.  Notably, the Veteran is depressed and 
recently had suicidal ideation due to relationship problems 
with his daughter.  Overall, however, he does not appear to 
have occupational and social impairment with reduced 
reliability and productivity.  



As mentioned, the VA examination resulted in a GAF score of 
52.  In addition, VA mental health treatment assessments 
during 2005-2007 repeatedly and consistently assigned a GAF 
score of 51, so essentially the same.  And according to the 
DSM-IV, this is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 46-47.  Thus, this repeatedly assigned GAF score of 
51 and the VA examiner's nearly identical assigned score of 
52 is highly probative, competent medical evidence of a 
mental health state consistent with the currently assigned 30 
percent disability rating.  DSM-IV at 46-47.  See 38 C.F.R. § 
4.130.  

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Consequently, his psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 30 percent rating already assigned.  
38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating 
a higher severity of psychiatric dysfunction, the Board finds 
the evidence is against a disability rating greater than 30 
percent for his PTSD.  38 C.F.R. § 4.3.  

Since the Veteran's PTSD has never been more than 30-percent 
disabling at any time since December 22, 2005, the effective 
date of service connection for this condition, the Board 
cannot "stage" this rating.  Fenderson, 12 Vet. App. at 
125-26.  
As the preponderance of the evidence is against the Veteran's 
claim for an initial disability rating higher than 30 percent 
for his PTSD, the "benefit-of-the-doubt" rule is 
inapplicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 30 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  The Veteran's self-reported 
history to the March 2007 VA examiner shows he had worked in 
the postal service for a total of 32 years since service, and 
that he had since retired in 2005 due to stress, depression, 
and racial problems in his managerial position there.  But 
just as well, he acknowledged that his lengthy tenure allowed 
him to retire, so he was not involuntarily dismissed from 
that career job or even forced to retire.  And as has already 
been pointed out, there is no indication for example that, 
prior to retiring, he had received any unfavorable 
performance appraisals, demotions, or less than full 
satisfactory reviews.  The same is true of his claim that he 
has since been denied some part-time jobs, admitting that he 
has never actually been told his PTSD was the reason he was 
denied those part-time jobs.  And he admits to having worked 
some part-time jobs, so not denied 
part-time employment entirely.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment 
has been primarily-if not exclusively, on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 30 percent for 
PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


